1 Reported in 275 N.W. 300.
Certiorari to review relator's conviction for contempt.
September 29, 1936, upon notice and after hearing, the Honorable Norman E. Peterson, judge of the tenth judicial district, issued a temporary injunction restraining defendants from certain picketing activities aimed at a "beauty shop" maintained by plaintiff in the city of Austin. Defendant Voorhees, the present relator, chose *Page 600 
to ignore the injunction, violated it, and thereafter at a hearing before the Honorable A.B. Gislason, one of the judges of the ninth judicial district, was adjudged guilty of contempt and sentenced to four months' imprisonment in the county jail.
The answer had not been served and was not before Judge Peterson when he ordered the temporary injunction. But the issues arising from complaint and answer were before the court on the hearing. They were two in number: (1) Whether the controversy involved a labor dispute within the definition of L. 1933, c. 416, §§ 12 (a) and 12 (c), 3 Mason Minn. St. 1936 Supp. § 4260-12 (a) (c), entitled "An act relating to labor disputes and to define and limit the jurisdiction of the courts to issue any restraining order or temporary or permanent injunction in such cases." (2) Whether defendants by their picketing and other activities were attempting to compel plaintiff to join them in a conspiracy in unlawful restraint of trade. The second issue was ignored by Judge Peterson in granting the temporary injunction, which was based exclusively on his conclusion that no labor dispute within the meaning of the act was involved.
1. While this writ is a direct attack on the judgment of conviction, it cannot succeed unless the temporary injunction, issued without findings of fact, was a nullity. That is because this proceeding is a collateral and not a direct attack upon that injunction, under the rule of such cases as State ex rel. Tuthill v. Giddings, 98 Minn. 102, 107 N.W. 1048. There the relator had violated the affirmative form of injunction which we call the writ of mandamus. It was held that it could not be collaterally impeached or avoided in a proceeding, such as the instant one, to punish the relator for his disobedience of the writ.
2. In other words, in order to succeed here relator must show that the action of Judge Peterson was a nullity. L. 1933, c. 416, does attempt without equivocation to curtail, to the extent indicated, the "jurisdiction" of the district court to issue injunctions. Whether the jurisdiction of the district court, which was created and defined by the constitution rather than the legislature, can be so limited by the legislature, is not before us. No question has *Page 601 
been raised as to the constitutionality of the act. Jurisdiction aside, our constitution provides that the legislature may regulate the practice and proceedings of the courts. Const. art. 6, § 14. Doubtless, therefore, and strictly speaking, without impinging upon the jurisdiction of the court, the legislature by the 1933 law may, we assume, be deemed to have properly imposed a duty upon it. See the distinction between judicial jurisdiction or power on the one hand and mere duty on the other, made in Fauntleroy v. Lum, 210 U.S. 230,28 S.Ct. 641, 52 L. ed. 1039, and repeated in Marin v. Augedahl,247 U.S. 142, 38 S.Ct. 452, 62 L. ed. 1038. Also, any study of the statute, on constitutional grounds, would be futile in proportion as it ignored the obvious truth that "the constitutional problems raised by our state statute are entirely different from those raised" by any federal statute. McClintock, The Minnesota Labor Disputes Injunction Act, 21 Minn. L.Rev. 619, 626.
With the foregoing by way of mere caution, we treat the matter as one of jurisdiction, and on the postulate that whether Judge Peterson had power, except after "findings of fact," (L. 1933, c. 416, § 7) to issue the temporary injunction depended upon whether the action involved a labor dispute. Certainly, with nothing before him he could not determine that question on the mere asseveration of one or the other of the litigants or their respective counsel. The question was one of mixed law and fact requiring first ascertainment of the facts from the showing in respect thereto. If the facts showed no "labor dispute," as Judge Peterson decided, the statute did not apply. It is that negative decision of an issue of intermingled law and fact that is now under collateral attack. And no case has been cited wherein, in a labor case (or in any other for that matter), such a decision has been nullified by a collateral, as distinguished from a direct, attack.
In any such case, the first thing for a district judge to determine, and he cannot avoid its decision if the question is presented, is whether the statute applies. Of the general subject-matter of injunctions, he has unquestioned jurisdiction. As long as nothing more infallible than human beings can be found wherewith to implement our courts, such jurisdiction implies, as matter of regrettable *Page 602 
but inescapable necessity, that jurisdiction to decide is the power to decide erroneously as well as correctly. As it was put in Foltz v. St. Louis  S. F. Ry. Co. (C.C.A.) 60 F. 316, 318:
"Nor is this jurisdiction limited to making correct decisions. It empowers the court to determine every issue within the scope of its authority according to its own view of the law and the evidence, whether its decision is right or wrong, and every judgment or decision so rendered is final and conclusive upon the parties to it, unless reversed by writ of error or appeal, or impeached for fraud."
The jurisdiction of our federal courts is limited and its boundaries diligently observed. Occasionally, however, federal judges have made the mistake of deciding cases of which later it was discovered they should not have taken jurisdiction. Notwithstanding, it has been held that the resulting judgments were not open to collateral attack. An illustrative case is Des Moines Nav.  R. Co. v. Iowa Homestead Co. 123 U.S. 552, 559,8 S.Ct. 217, 220, 31 L. ed. 202, wherein it was said:
"Whether in such a case the suit could be removed was a question for the circuit court to decide when it was called on to take jurisdiction. If it kept the case when it ought to have been remanded, or if it proceeded to adjudicate upon matters in dispute between two citizens of Iowa, when it ought to have confined itself to those between citizens of Iowa and the citizens of New York, its final decree in the suit could have been reversed, on appeal, as erroneous, but the decree would not have been a nullity. To determine whether the suit was removable in whole or in part, or not, was certainly within the power of the circuit court. The decision of that question was the exercise and the rightful exercise of jurisdiction, no matter whether in favor of or against taking the cause."
In an early case, Colton v. Beardsley, 38 Barb. 29, 30, the whole proposition was concisely put thus:
"When the jurisdiction of an inferior tribunal depends upon a fact which such tribunal is required to ascertain and determine by its decision, such decision is final until reversed in a direct proceeding *Page 603 
for that purpose. The test of jurisdiction, in such cases, is whether the tribunal has power to enter upon the inquiry, and not whether its conclusions in the course of it were right or wrong."
Without attempting a digest of the cases on the subject, our study of them suggests certain cautions to be observed in their approach. First, a court of general jurisdiction may, in a particular matter, be proceeding "under special statutory authority." The distinction on the question of jurisdiction between such a proceeding and an ordinary action within the general jurisdiction of the court is stressed in Galpin v. Page, 18 Wall. 350, 370, 21 L. ed. 959. There a collateral attack upon the judgment under a special statute was successful because the record showed absence of jurisdiction of an essential party. A familiar illustration of such a special statutory proceeding is found in those for the enforcement of delinquent real estate taxes where any substantial failure to comply with statutory prerequisites to jurisdiction is held fatal. If it appears on the face of the record, it insures success for a collateral attack. That rule had typical application in Senichka v. Lowe, 74 Ill. 274.
To such a lack of jurisdiction to do anything or to proceed at all is the statement applicable that it is [74 Ill. 276] "absurd to say" that a finding in favor of jurisdiction is conclusive "when the very record would show that this finding was void for want of jurisdiction to find anything whatever in the case." Such dicta never apply where, upon opposing pleadings and conflicting evidence, the court must proceed to decide an issue thereby presented. Error in such a decision does not vitiate the jurisdiction to make it.
Second, it is highly important to examine, and with care, both the factual and the legal targets of such statements as this: "Erroneous decision as to its own jurisdiction of the subject of an action rendered by a court without jurisdiction is, as we have said, entirely void and has no conclusive effect upon the parties to the action, though the court might have jurisdiction of their persons." Matter of Baltimore Mail S. S. Co. v. Fawcett, 269 N.Y. 379, 390, 199 N.E. 628, 633,104 A.L.R. 1068. That language was used by the court of appeals of New York in granting a writ of prohibition *Page 604 
against the supreme court, preventing its proceeding further with the case in question. In other words, it was a direct attack, as a petition for a writ of prohibition always is, upon the jurisdiction of the inferior tribunal to proceed at all or in a given manner. There is nothing collateral about it. It is wholly immaterial that the lower court has already determined that it may proceed. The factors of decision being those of direct as distinguished from collateral attack, the language above quoted was entirely accurate.
In Illinois the practice has developed of usingmandamus, where prohibition has been tardy, to compel vacation of an order or judgment void for want of jurisdiction. Such a case was People ex rel. Carlstrom v. Shurtleff, 355 Ill. 210,189 N.E. 291, 296. The reasoning of the majority opinion indicates that the proceeding was considered a direct attack upon the order in question, one releasing a prisoner on writ ofhabeas corpus, which was nullified by the mandamus compelling its vacation. Concurring in the result, Mr. Chief Justice Orr objected to such use of the writ of mandamus and, quoting from People ex rel. Barrett v. Shurtleff, 353 Ill. 248, 264,187 N.E. 271, 277, he stated what we consider a correct generalization:
"The jurisdiction does not depend upon the sufficiency of the bill. If the court has jurisdiction of the subject matter — that is, the power to render a decree in the class of cases to which the particular case in question belongs — and of the parties, nothing further is required. The cause of action may be defectively stated in the bill, but that will not destroy jurisdiction. Jurisdiction of the subject matter does not mean, simply, jurisdiction of the particular case before the court, but jurisdiction of the class of cases to which the particular case belongs. Jurisdiction does not depend upon the rightfulness of the decision. It is not lost because of an erroneous decision, however erroneous that decision may be."
In this connection this thought intrudes. In injunction cases, where the first question is whether there is involved a labor dispute, can the party with the affirmative come here and successfully apply for a writ of prohibition to prevent a district judge from entering *Page 605 
upon any consideration at all? Could we bar him from looking far enough into the pleadings and taking enough evidence to get his own answer, as the trial court, to the question whether he is confronted with a "labor dispute." No formula, either of logic or sense, has suggested itself to justify such a revolutionary procedure. Yet, if in this collateral attack on the injunction, relator may of right prevail, he should have come here in the first instance with a petition for a writ of prohibition upon the ground, let us say, that, while he was sure that a labor dispute was presented, the district judge might decide erroneously to the contrary. (Such a writ would have prevented inquiry below into the issue of jurisdiction, or any other.) Consideration of such a petition would require us, not as an appellate, but as a trial, court, to try the very first issue presented, which might be one of law or fact or both. That, of course, would be beyond our function as an appellate court. Such a decision is for the trial courts. Like any other, when merged in a judgment, as it has been here, it is subject to the long-standing and elementary rule distinguishing between direct and collateral attack. We have no power to create exceptions to that rule. To do so would be rank judicial usurpation and a granting of unlawful favor rather than the rendition of lawful judgment.
To show the plain error of the attempt made to apply here the dictum of Matter of Baltimore Mail S. S. Co. v. Fawcett,269 N.Y. 379, 199 N.E. 628, 104 A.L.R. 1068, we take the very facts of that case. One Madsen had been injured while working as a seaman on a steamship of the relator, which he had sued for the resulting damage. Because of the facts stated in the opinion, the court of appeals held that to allow Madsen's case to proceed in the courts of New York would be an unconstitutional burden upon interstate commerce under the rule of Davis v. Farmers Co-op. Equity Co. 262 U.S. 312,43 S.Ct. 556, 67 L. ed. 996. Therefore they held that the New York courts were without jurisdiction and granted prohibition. Now, suppose that Madsen had prosecuted his case to final, and for him, successful judgment in the New York courts. Could the defendant therein, the steamship company, then have maintained successfully a collateral attack upon the judgment for *Page 606 
lack of jurisdiction, assuming that it had appeared on the record from the first, the defendant objecting all along, as it did in vain until its resort to prohibition? No case can be cited, no rule can be formulated to sustain the conclusion that, the courts of New York having jurisdiction generally of transitory actions and in personam of the necessary parties, their judgment in the case supposed would not have been immune to collateral attack. See again Foltz v. St. Louis  S. F. Ry. Co. (C.C.A.) 60 F. 316, and Des Moines Nav.  R. Co. v. Iowa Homestead Co. 123 U.S. 552, 8 S.Ct. 217, 31 L. ed. 202.
Senn v. Tile Layers Protective Union, Local No. 5,222 Wis. 383, 268 N.W. 270, 274, 872, affirmed 301 U.S. 468,57 S.Ct. 857, 81 L. ed. 829, has much of present interest but nothing of relevancy. The case went up on appeal. Neither in the decision of the state nor in that of the supreme court is there anything touching upon the differing criteria of decision in collateral and direct attack. Mr. Justice Fowler of the supreme court of Wisconsin dissented upon the ground that [222 Wis. 391] "the case is not within the labor code." In American Furniture Co. v. I. B. of T. C. and H. of A. 222 Wis. 338, 341,268 N.W. 250, 106 A.L.R. 335, a principal issue, and the first considered by the supreme court, was whether there was a "labor dispute as defined by the statute." It was decided in the affirmative.
Our own case of Ordean v. Grannis, 118 Minn. 117, 118,136 N.W. 575, 1026, is typical. There, in another action, the district court had entered a judgment which it was distinctly its duty not to enter under a controlling statute. But the rule was applied that where a court has jurisdiction generally of the subject matter and the parties and renders a judgment which it had jurisdiction to render if the facts pleaded and proved warranted it, such judgment, "though erroneous under the pleadings and proof in the case, is not void, and cannot be attacked collaterally."
That is precisely this case if, as basis for consideration, we assume for the facts all that relator claims for them. On that hypothesis, the decision resulting in the temporary injunction was erroneous but not void. That is, if relator is right on the merits, *Page 607 
the decision would have been reversed long before this if he had chosen the speedy method of direct attack (hereinafter mentioned) on the temporary injunction, afforded by the statute and which Judge Peterson offered to facilitate. But the present attack is collateral rather than direct, and must fail for that reason if for no other.
The argument for relator consists in sum of mere assertion that the district court was without jurisdiction to decide that the case presented no labor dispute. If so, if there was no capacity to decide one way, gone also is the power to determine the opposite. Yet courts must and do have the power to decide any issue either way as the law and evidence determine. And under the labor injunction acts, such as ours, it is of the very essence of their purpose that the court determine, first, whether there is a labor dispute. If there is none, the statute is out of the case — otherwise it controls.
That is enough to decide the case, but we consider it our duty to make this much of addition. L. 1933, c. 416, § 9, reads thus:
"Whenever any court of the State of Minnesota shall issue or deny any temporary injunction in a case involving or growing out of a labor dispute, the court shall, upon the request of any party to the proceedings and on his filing the usual bond for costs, forthwith certify as in ordinary cases the record of the case to the Supreme Court for its review. Upon the filing of such record in the Supreme Court, the appeal shall be heard and the temporary injunctive order affirmed, modified, or set aside with the greatest possible expedition, giving the proceedings precedence over all other matters except older matters of the same character."
Without considering whether review by certification is now the exclusive method of review, it is at least the most speedy and satisfactory one. It recognizes by clear implication the impact on labor disputes of the doctrine of collateral attack by providing a new and speedy mechanism of direct attack. With such a statutory setup, there is no shadow of excuse for an injunction defendant to violate the injunction (they will take bad or no counsel who do) without any previous attempt to review it. That has special *Page 608 
application to this very case, for Judge Peterson, in passing affirmatively upon the application for temporary injunction, said:
"If the defendants desire, I will certify today, or as soon as the papers can be prepared, to the Supreme Court, the order which I will today sign, for review by the Supreme Court, and it can be promptly reviewed, as to whether or not the labor union is within its rights in enforcing, or attempting to enforce by picketing, the compelling of the signing by a merchant or by an operator over there of a business, of an agreement fixing prices."
We take this occasion of advising the bar and the public that, in the interest of celerity and economy of procedure, our rules are in the course of amendment so as to obviate the necessity for printing either records or briefs in a case certified to us under L. 1933, c. 416, § 9.
If under our rules there is "dilatoriness in appeals," that is, in review by certification of questions arising under L. 1933, c. 416, the cause will not be found here. Reduced almost to the point of extinction are the working weeks of the year when there is not available for the prompt consideration and decision of any issue requiring such treatment, a quorum of this court. Our capacity in that respect has been tested somewhat under the statute (1 Mason Minn. St. 1927, § 490) providing for the summary review here of questions arising under the election laws and on occasion requiring decision at the earliest possible moment. Assuming no freedom from error, we have yet to hear of any charge of dilatoriness in such matters of public interest as require expedition in adjudication.
In any event, the instant case involves no strike and hence offers no target for any criticism on the ground that the legitimate interest of strikers may be adversely affected by the orderly but speedy procedure for review specially set up for their benefit by the statute itself. The alternative is for those affected thereby to decide for themselves what laws to obey and when; what judgments to fulfill and what to violate. Such ruinous cultivation of the fields of democracy and the consequent evacuation thereof by the farm hands of orderly administration under law. without whose faithful tillage *Page 609 
no harvest of democracy can ripen, was of all things not contemplated by the statute.
We have considered the facts properly presented by the writ. Of them, it is enough to say that they well sustain the judgment of conviction, which is affirmed.
Affirmed.